DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The present invention relates to acap assembly for safely removing a needle member shield. The cap assembly includes a body, a gripping member. The gripping member includes two legs that have inclined sections that taper towards a middle of the leg. The distal portions of the legs thus incline radially outward to receive a needle shield within. Once the needle shield has been inserted between the legs of the gripping member, the distal portion of the legs thereby flex inward due to the inclined shape of the legs such that the a set of medicament delivery member shield grippers engage with a distal end of the medicament delivery member shield to safely remove the neecle shield. The closest prior art is Bostrom (US 2014/0243753 A1). Bostrom teaches a cap assembly including a cap body, a gripping member having first and second legs and a delivery member shield. Bostrom teaches that the first and second legs can grip the delivery member shield for removal. However, Bostrom does not teach that a set of shield grippers engage with a distal end of the medicament delivery member shield, nor does Bostrom teach the inclined sections of the first and second leg that allow for gripping of the shield once it has been inserted between the first and second legs. Therefore, by reciting, in combination with the other structural elements, shield grippers configured to engage with a distal end of the medicament delivery member shield, overcomes the closest prior art.

Terminal Disclaimer
The terminal disclaimer filed on 12/7/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,363,378 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783